EXHIBIT 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the accompanying Quarterly Report on Form 10-Q of iTrackr Systems, Inc. for the fiscal quarter ending March 31, 2012, I, Jacobo Melcer, Chief Executive Officer of iTrackr Systems, Inc., hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. Such Quarterly Report on Form 10-Q for the fiscal quarter ending March 31, 2012, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Quarterly Report on Form 10-Q for the fiscal quarter ending March 31, 2012, fairly presents, in all material respects, the financial condition and results of operations of iTrackr Systems, Inc. Date: May 2, 2012. By: /s/ Jacobo Melcer Jacobo Melcer, Interim Chairman and Chief ExecutiveOfficer (PrincipalExecutive Officer)
